Citation Nr: 0429604	
Decision Date: 11/02/04    Archive Date: 11/10/04

DOCKET NO.  03-13 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to increased evaluation of residuals of low back 
injury, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Contreras, Law Clerk







INTRODUCTION

The veteran served on active duty from October 1987 to 
November 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which increased the veteran's 
service-connected disability evaluation rated as 0 percent to 
20 percent disabling.  The veteran's service organization has 
raised the issue of a total rating based on individual 
unemployability, due to service-connected disability (TDIU).  
That issue is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The most recent VA examination in September 2002 shows a 
diagnosis of lumbosacral strain.  In subsequent VA outpatient 
exams, the veteran complained of back pain and radiation of 
pain from his back down to his heel.  A March 2003 outpatient 
treatment record indicates that an MRI of the lumbar spine 
was ordered.  No MRI report is on file.  The Board is of the 
opinion that this report must be obtained and associated with 
the veteran's claims folder.  The March 2003 statement of the 
case makes reference to intervertebral disc syndrome.  
Although the veteran has reported neurological symptoms, 
intervertebral disc syndrome has not been diagnosed.  The 
Board is of the opinion that additional development, 
regarding intervertebral disc syndrome, is warranted.

Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO is requested to furnish the veteran 
with the appropriate release of information forms 
in order to obtain copies of all VA medical 
records that are not of record and pertain to 
treatment for the veteran's service-connected low 
back disability from March 2003 to the present.  

2.  The RO should request the VA medical facility 
in Huntington to furnish copies of any medical 
records pertaining to treatment for his low back 
disorder from March 2003 to the present.

3.  The RO should make arrangements with the 
appropriate VA medical facility for the veteran to 
be examined by a neurologist to evaluate the 
severity of the veteran's service connected back 
disability.  The claims folder should be made 
available to the examiner for review in 
conjunction with the examination.  The examination 
report should include the following:

a)  In addition to an electromyogram (EMG) 
and nerve conduction studies (NCS), any tests 
deemed necessary should be performed.  Range 
of motion studies of the lumbosacral spine 
should be performed and the examiner is 
requested to state what is the normal range 
of motion of the lumbosacral spine.  The 
examiner should identify and assess any 
objective evidence of pain. 

b) The extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent possible 
the functional impairment due to 
incoordination, weakened movement and excess 
fatigability on use should be assessed in 
terms of additional degrees of limitation of 
motion.  The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability on 
repeated use or during flare-ups.

c)  The examiner should specify whether the 
veteran has a neurological disease involving 
the lumbosacral spine. If neurological 
involvement is identified, the examiner is 
requested to identify the nerve(s) and 
indicate whether the degree of paralysis is 
complete or incomplete.  If incomplete 
whether the degree is moderate, moderately 
severe, or severe.  In addition, the examiner 
should elicit a history concerning the 
frequency and duration of incapacitating 
episodes necessitating bed rest and treatment 
by a physician.  

4.  Thereafter, the RO should readjudicate the 
veteran's claim, to include, if appropriate, 
consideration of the revised rating criteria for 
intervertebral disc syndrome, Diagnostic Code 5243 
(effective September 23, 2002) and the revised 
rating criteria for disorders of the spine, the 
General Rating Formula for Disease and Injuries of 
the Spine (effective September 26, 2003).  If the 
benefit sought on appeal is not granted, the 
appellant should be provided with a supplemental 
statement of the case that includes the revised 
rating criteria for intervertebral disc syndrome 
and General Rating Formula for Disease and 
Injuries of the Spine, and an opportunity to 
respond.  The case should then be returned to the 
Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




